OPINION ON REHEARING
PER CURIAM.
We overrule the State’s “Motion for Rehearing and Motion for Rehearing En Banc,” noting we agree with the State that non-accomplice corroborative evidence merely has to tend to connect the defendant to the offense; accomplice testimony need not be corroborated as to every element of the offense charged. See Tex. Code Crim. P. Ann. art. 38.14 (Vernon 1979); McDuff v. State, 939 S.W.2d 607, 613 (Tex.Crim.App.1997); Thomas v. State, 993 S.W.2d 392, 393 (Tex.App.—Eastland 1999, no pet.). Because the non-accomplice evidence was sufficient to connect appellant to the bank robbery, the accomplice witness testimony was properly considered for all purposes.